I concur in the result of the decision because I think the case is barred by sec. 330.26, Stats., which reads:
"Other personal actions.  All personal actions on any contract not limited by this chapter or any other law of this state shall be brought within ten years after the accruing of the cause of action."
Under that statute the plaintiff was bound to take steps to get her name placed upon the list of the beneficiaries of the act upon which this action is based.  Her right of action to compel this accrued in 1927 when she entered the service of the department and the instant action was not commenced until 1942.
I do not agree with the reasoning upon which the decision is based because I think that the act involved, ch. 589, Laws of 1921, on its face is not ambiguous and therefore not subject to construction.
As to practical construction, I think that question is not before us because the acts of officials having administration of the act claimed to constitute practical construction are not in the record.